Case 6:20-cv-01657-CEM-GJK Document 51 Filed 09/21/20 Page 1 of 3 PageID 635


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

COMMODITY FUTURES
TRADING COMMISSION,                                      Case No. 6:20-cv-1657
     Plaintiff,


v.
HIGHRISE ADVANTAGE, LLC, BULL
RUN ADVANTAGE, LLC, GREEN
KNIGHT INVESTMENTS, LLC, KING
ROYALTY LLC, SR&B INVESTMENT
ENTERPRISES, INC., AVINASH
SINGH, RANDY ROSSEAU, DANIEL
COLOGERO, HEMRAJ SINGH and
SURUJPAUL SAHDEO,
      Defendants.
________________________________________


                         CERTIFICATE OF INTERESTED PERSONS
                        AND CORPORATE DISCLOSURE STATEMENT


        I hereby disclose the following, pursuant to this Court’s Interested Persons Order:


        1.)    The name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this action --
including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
that own 10% or more of a party's stock, and all other identifiable legal entities related to any party
in the case:

            •   Highrise Advantage, LLC (Defendant)

            •   Avinash Singh (Defendant)

       2.)      The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:
            •   None.

                                               Page 1 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Certificate of Interested Persons and Corporate Disclosure Statement
Case 6:20-cv-01657-CEM-GJK Document 51 Filed 09/21/20 Page 2 of 3 PageID 636


       3.)     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors' committee (or twenty 20 largest
unsecured creditors) in bankruptcy cases:


            •   None.



       4.)     The name of each victim (individual and corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:


            •   Carlos Lugal                                             •   Jameel Mohamed
            •   Surujall Sahadeo (ph.)                                   •   Jankee Gangadeen
            •   Azar Ali                                                 •   William Keith Bookwalter
            •   Bertram Lewis                                            •   Rakesh Persaud
            •   Mohamed N Yusuf                                          •   Paul Bangaroo
            •   Mursha Illasarie                                         •   Kavita Budhu
            •   Chandrawatti Maniram                                     •   Anosha Pakniat
            •   Tiffany Bassani                                          •   Shirde Kawalsingh
            •   Randell Crowder                                          •   Anandram Phanisnaraine
            •   Dhanranie Dayal                                          •   Manuel Bookwalter
            •   Shenelishack (ph.)                                       •   Mitchel A. Migdat
            •   Neera Dukhi                                              •   Adora J. Migdat
            •   Ty Parker                                                •   Shamsundar Bux
            •   María Cruz                                               •   Juan Farias
            •   Orlando Cruz                                             •   Jacob Kizzee
            •   Dr. Amarnauth Dukhi                                      •   Whitney Murph (ph.)
            •   Melissa Parker                                           •   Rozanna Beaumont
            •   Edward Yanes                                             •   Aaron Lugo
            •   Jankee Gangadeen                                         •   Oleg Onishchenko
            •   Darryl Bronson                                           •   Thomas Philips
            •   Savi Sahadeo                                             •   Max Reznik
            •   Angela Mullane                                           •   Ravina Rajkaran
            •   Vidya Dyal                                               •   Dee Kean
            •   Amy Shepherd                                             •   Ruvim Zaytsev
            •   Natasha Sharma                                           •   Syrina Foster
            •   Wigberto Figueroa                                        •   Tim Golub
            •   Deenmattie Kean
        I certify that, except as disclosed above, I am unaware of any actual or potential conflict of
interest involving the district judge and magistrate judge assigned to this case, and will
                                               Page 2 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Certificate of Interested Persons and Corporate Disclosure Statement
Case 6:20-cv-01657-CEM-GJK Document 51 Filed 09/21/20 Page 3 of 3 PageID 637


immediately notify the Court in writing on learning of any such conflict. I further certify that I
have inserted “None” if there is no actual or potential conflict of interest.
September 21, 2020


                                                         Respectfully submitted,
                                                         s/Jeffrey M. Garber
                                                         Jeffrey M. Garber, Esq.,
                                                         FBN:102776
                                                         CIKLIN LUBITZ
                                                         515 No. Flagler Drive, 20th Floor
                                                         West Palm Beach, Florida 33401
                                                         Tel: (561) 832-5900/Fax: (561) 833-4219
                                                         Email: service@ciklinlubitz.com
                                                                 jgarber@ciklinlubitz.com
                                                         Attorneys for Highrise Advantage, LLC and
                                                         Avinash Singh


                                   CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that on September 21, 2020, I electronically filed the foregoing

with the Clerk of the Court and the parties of record by using the CM/ECF system.



                                                         s/Jeffrey M. Garber
                                                         Jeffrey M. Garber
                                                         Attorneys for Highrise Advantage, LLC and
                                                         Avinash Singh




                                               Page 3 of 3
Commodity Futures Trading Commission v. Highrise Advantage, LLC, et al
Case No.: 6:20-cv-01657
Certificate of Interested Persons and Corporate Disclosure Statement
